Citation Nr: 0831221	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability (a back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1959, and from January 1960 to January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
lumbosacral strain, status post surgery.

In a statement, received in October 2006, the veteran stated 
that he desired to withdraw his appeals concerning service 
connection for asbestosis and chronic liver disease.  
Therefore, the issues are no longer before the Board.  See 
38 C.F.R. § 20.204(b) (2007).  

In December 2004, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Veterans Law 
Judge at the Central Office.  However, in a statement 
received by the RO in August 2008, the veteran stated that he 
wished to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2007).  Accordingly, the Board will proceed 
without further delay.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


FINDING OF FACT

The veteran does not have a lumbar spine disability that was 
caused or aggravated during his active military service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Spondylolisthesis is defined as forward displacement of the 
fifth lumbar over the body of the sacrum, or of the fourth 
lumbar over the fifth, usually due to a developmental defect 
in the pars interarticularis.  Smith v. Derwinski, 1 Vet. 
App. 235, 236 (1991).  

"Spondylolysis is defined as a dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis."  Smith 
v. Derwinski, 1 Vet. App. 235, 236 (1991).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  38 
C.F.R. § 3.303(c) (2007).

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.

The veteran's service medical records show that on February 
9, 1957, he received treatment for low back symptoms after he 
fell on an obstacle course.  The diagnosis noted myositis of 
the right paravertebral muscles.  Two days later, he was 
noted to be "much improved," although there was limitation 
of forward bending, and muscle spasm of the right back.  
Three days later, it was noted that he had no complaints, and 
he was discharged to duty.  

There is no evidence of any relevant treatment during his 
remaining first period of active duty, or during his second 
period of active duty.  The veteran's separation examination 
reports from his first and second periods of active duty, 
dated in November 1959, and December 1964, both show that his 
spine was clinically evaluated as normal, providing evidence 
against this claim.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1977 and 2006.  This evidence includes 
treatment reports from Humana Health, dated between 1984 and 
1996, which show that in October 1994, the veteran was 
treated for pain symptoms in his low back.  The reports note 
that there was no history of strain (providing highly 
probative evidence against this claim), and the assessment 
was URI (upper respiratory infection).  

The next relevant evidence is found in private treatment 
reports, dated in 1998, which show treatment for low back 
pain and sciatica.  The assessments included lumbar strain 
with radiculopathy.  A private X-ray report, dated in October 
1998, contains an impression of degenerative disc space 
narrowing at L5/S1 with spondylolysis, and Grade I 
spondylolisthesis.  A private magnetic resonance imaging 
(MRI) study, dated in December 1998, contains an impression 
of Grade I anterolisthesis L5 on S1 with a right-sided pars 
defect, disc protrusion left L5-S1 with impingement upon the 
left-sided neural foramen, and mild disc bulge at L2-3.  

Reports from Health South, dated in 2000, show treatments for 
"acquired/degenerative" spondylolisthesis, with herniated 
discs, and contain multiple notations that he had a "primary 
episode" and a "mechanism of injury" in January 1999, 
providing more evidence against this claim as it indicates a 
post-service injury.  Other private treatment reports show 
that in September 2000, he underwent a decompression 
laminectomy at L5, with fusion and instrumentation.  The 
postoperative diagnosis was L5 radiculopathy, spondylosis L5-
S1 with Grade I spondylolisthesis.

A QTC examination report, dated in July 2003, contains a 
diagnosis of lumbosacral strain, status post surgical 
procedure with hardware placement in the lumbar spine, with 
notations of subluxation of L5, degenerative disc space 
disease, and symptoms of pain, loss of motion, and stiffness.  

A VA examination report, dated in November 2003, shows that 
the examiner stated that although the veteran was treated for 
myositis during service, the veteran did not currently have 
myositis.  The diagnoses were spondylosis of the lumbar spine 
secondary to L5-S1 spondylolysis, with "grade I 
spondylolisthesis acquired or congenital," surgically-
induced bony ankylosis, a history of an L5 laminectomy with 
Gill procedure and bilateral foraminotomies in 2000, with 
retained metallic foreign bodies, plate, and screws, due to 
treatment, and "myositis, resolved."  The examiner stated 
that the veteran's current back condition is not related to 
service.  The examiner indicated that his opinion was based 
on a review of the veteran's full claims file, providing more 
evidence against this claim.  

A VA examination report, dated in December 2006, contains 
diagnoses of: 1) "myositis/lumbar strain, resolved"; 2) 
right-sided pars interarticularis defect/fracture with 
secondary chronic grade I spondylolisthesis at L5-S1; 3) 
intervertebral disc disease secondary to #2; and 4) 
postoperative L5-S1 laminectomy and fusion with 
instrumentation.  

The examiner stated that the veteran's back conditions were 
not a direct result of his military service, and more 
specifically, that they were not the result of his February 
1957 injury.  The examiner further stated that the diagnosis 
of myositis was equivalent to a diagnosis of lumbar strain in 
current terminology, and he provided a lengthy rationale for 
his conclusion.  The examiner indicated that his opinion was 
based on a review of the veteran's full claims file, 
providing more evidence against this claim.  

The Board finds that the claim must be denied.  Early during 
his first period of active duty service, in February 1957, 
the veteran was treated for myositis.  There is no evidence 
of any subsequent treatment during his first period of active 
duty, a period of over 21/2 years, and the veteran's November 
1959 separation examination report shows that his spine was 
clinically evaluated as normal.  

Service medical records from the veteran's second period of 
active duty do not show that he received any relevant 
treatment, and his December 1964 separation examination 
report, shows that his spine was clinically evaluated as 
normal.  

Even assuming that the veteran's treatment in 1994 (which did 
not result in a diagnosis of a low back disorder at that 
time) is evidence of a low back disability, this evidence 
comes about 29 years after separation from service.  This 
lengthy period without treatment is evidence there has not 
been a continuity of symptomatology and weighs against the 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Furthermore, there is evidence that the veteran sustained a 
low back injury in January 1999.  In addition, both the 
November 2003 and December 2006 VA examination reports 
contain opinions against the claim.  Therefore, the evidence 
is insufficient to show that the veteran has a low back 
disability due to his service, to include as the result of a 
defect that was subject to a superimposed disease or injury 
during service.  VAOPGCPREC 82-90.  In fact, there is 
significant evidence against this finding, outweighing the 
veteran's statements.

Finally, there is no medical evidence to show that lumbar 
spine arthritis was manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

In reaching this decision, the Board has considered a 
statement from T.A.K., M.D., dated in September 2006.  In 
this statement, the physician stated that he had reviewed 
records from February 1957, and that he first saw the veteran 
in January 2000.  He further states that spondylolisthesis 
commonly occurs during teenage years, that the veteran was a 
teenager at the time of his fall in 1957, that after his fall 
he had right-sided pain "which is where his chronic pars 
interarticularis fracture was documented in 1998."  He 
concluded that, "As a result, I think it is a reasonable 
assumption to believe that this fall contributed to [the 
veteran's] back difficulties."  

This opinion is afforded little probative value.  It is 
somewhat vague in its terms (i.e., "contributed to"), and 
it is not shown to have been based on a review of the 
veteran's full claims file, or any other full, detailed and 
reliable medical history.  See Prejean v. West, 13 Vet. App. 
444, 448- 9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  
Furthermore, the December 2006 VA examiner indicated that he 
had reviewed Dr. T.A.K.'s September 2006 opinion, and he 
clearly found this opinion to be unpersuasive.  

The Board finds that significant negative medical evidence, 
as cited above, outweighs these medical opinions, including 
the service records as a whole, the post-service medical 
record, and the two medical opinions cited above. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was treated for a short period of time early 
during his first period of active duty service for low back 
symptoms, and that his current low back disabilities were not 
caused or aggravated by his service), the Board finds that 
the medical evidence outweighs the veteran's contention that 
he has a low back disability that is related to his service.  

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
veteran's statements, both providing evidence against the 
claim, indicating problems that began decades after service 
with no connection to service.     



Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated July 8, 2003, and in April 2006, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  The July 8, 2003 
VCAA notice complied with the requirement that the notice 
must precede the adjudication.  In this regard, the RO's July 
31, 2003 rating decision was sent under cover letter dated 
August 12, 2003.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in April 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  The veteran has been afforded 
examinations, and etiological opinions have been obtained.  

On a factual basis, this claim must be denied at this time.  
Simply stated, the Board finds that the service medical 
records, and post-service medical records, provide evidence 
against this claim.  Therefore, there is sufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


